
	

113 HR 2276 IH: Virgin Valley Tourism and Lake Mead Preservation Act
U.S. House of Representatives
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2276
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2013
			Mr. Horsford (for
			 himself and Ms. Titus) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To promote economic development and to preserve the Lake
		  Mead Area in Clark County, Nevada, in order to conserve, protect, and enhance
		  the cultural, archaeological, natural, wilderness, scientific, geological,
		  historical, biological, wildlife, educational, and scenic resources of the
		  area, to designate wilderness areas, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Virgin Valley Tourism and Lake
			 Mead Preservation Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Title I—Tourism Promotion and Economic Development
					Sec. 101. Findings.
					Sec. 102. Visitor center, research, and
				interpretation.
					Sec. 103. Local consultation on energy development.
					Sec. 104. Local airport development extension and multi-species
				habitat conservation plan.
					Sec. 105. Lake Mead tourism access.
					Sec. 106. Clark County off-road vehicle trail
				designation.
					Sec. 107. Virgin Valley Tourism and Economic Advisory
				Council.
					Title II—Gold Butte National Conservation Area
					Sec. 201. Establishment of Gold Butte National Conservation
				Area.
					Sec. 202. Management of Conservation Area.
					Sec. 203. General provisions.
					Sec. 204. Virgin Valley water district.
					Sec. 205. Gold Butte National Conservation Area Advisory
				Council.
					Title III—Designation of wilderness areas in Clark County,
				Nevada
					Sec. 301. Additions to National Wilderness Preservation
				System.
					Sec. 302. Administration.
					Sec. 303. Adjacent management.
					Sec. 304. Military, law enforcement, and emergency
				overflights.
					Sec. 305. Release of wilderness study areas.
					Sec. 306. Native American cultural and religious
				uses.
					Sec. 307. Wildlife, wildfire, insect, and disease management;
				data collection.
					Sec. 308. National Park System land.
					Title IV—General provisions
					Sec. 401. Termination of withdrawal of Bureau of Land
				Management land.
					Sec. 402. Relationship to Clark Count Multi-Species Habitat
				Conservation Plan.
					Sec. 403. Motorized vehicles.
				
			2.FindingsCongress finds that—
			(1)the public land north of Lake Mead, in
			 southeastern Nevada generally known as Gold Butte is recognized
			 for outstanding—
				(A)scenic
			 values;
				(B)natural resources,
			 including critical habitat, sensitive species, wildlife, desert tortoise
			 habitat, and geology;
				(C)historic
			 resources, including historic mining, ranching and other western cultures, and
			 pioneer activities; and
				(D)cultural
			 resources, including evidence of prehistoric habitation and rock art;
				(2)Lake Mead and Gold Butte have become a
			 destination for diverse recreation opportunities, including camping, hiking,
			 hunting, fishing, motorized recreation, and sightseeing;
			(3)Lake Mead and Gold Butte draw visitors from
			 throughout the United States;
			(4)Lake Mead and Gold Butte provide important
			 economic benefits to Mesquite and other nearby communities;
			(5)inclusion of the
			 Gold Butte National Conservation Area in the National Landscape Conservation
			 System would provide increased opportunities for—
				(A)interpretation of
			 the diverse values of the area for the visiting public; and
				(B)education and
			 community outreach in the region; and
				(6)designation of
			 Gold Butte as a National Conservation Area will permanently protect the scenic,
			 biological, natural, historical, scientific, paleontological, recreational,
			 ecological, wilderness, and cultural resources within the area.
			3.DefinitionsIn this Act:
			(1)Advisory
			 councilThe term Advisory Council means the Gold
			 Butte National Conservation Area Advisory Council established under title
			 II.
			(2)Conservation
			 areaThe term Conservation Area means the Gold Butte
			 National Conservation Area established by title II.
			(3)CountyThe
			 term County means Clark County, Nevada.
			(4)Designated
			 routeThe term designated route means a road that is
			 designated as open by the Route Designations for Selected Areas of Critical
			 Environmental Concern Located in the Northeast Portion of the Las Vegas BLM
			 District Environmental Assessment, NV–052–2006–0433.
			(5)Virgin Valley
			 Tourism and Economic Advisory CouncilThe term Virgin
			 Valley Tourism and Economic Advisory Council has the meaning designated
			 by section 107.
			(6)Management
			 planThe term management plan means the management
			 plan for the Conservation Area developed under title II.
			(7)MapThe
			 term Map means the map entitled Gold Butte National
			 Conservation Area and dated May 23, 2013.
			(8)Public
			 landThe term public land has the meaning given the
			 term public lands in section 103 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1702).
			(9)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(10)StateThe
			 term State means the State of Nevada.
			(11)Wilderness
			 areaThe term wilderness area means a wilderness
			 areas designated by title III.
			ITourism Promotion
			 and Economic Development
			101.FindingsCongress finds that—
				(1)the management of
			 Federal lands has been shown to be more effective when local stakeholders are
			 regularly consulted to enhance the understanding of unique concerns and
			 opportunities;
				(2)the Lake Mead and Gold Butte areas are rich
			 in cultural, archaeological, natural, historical, and scenic resources;
				(3)the communities
			 adjacent to the Gold Butte National Conservation Area should be able to enjoy
			 recreational access to the region, while preserving the natural beauty and
			 resources of the region;
				(4)the Lake Mead and Gold Butte regions
			 possess significant economic potential;
				(5)the outdoor
			 recreation industry directly impacts Nevada’s economy, bolstering it annually
			 by $14.9 billion in consumer spending and 148,000 jobs; and
				(6)the economic
			 benefits of protected lands include higher growth in investment income and
			 entrepreneurial activity, and an increase in local tourism and new residents
			 seeking the quality of life provided by Federal lands protections.
				102.Visitor center,
			 research, and interpretation
				(a)In
			 generalThe Secretary, acting through the Director of the Bureau
			 of Land Management, may establish, in cooperation with any other public or
			 private entities that the Secretary may determine to be appropriate, a visitor
			 center and field office in Mesquite, Nevada—
					(1)to serve visitors;
			 and
					(2)to assist in
			 fulfilling the purposes of—
						(A)the Lake Mead
			 National Recreation Area;
						(B)the Grand
			 Canyon-Parashant National Monument; and
						(C)the Conservation
			 Area.
						(b)RequirementsThe
			 Secretary shall ensure that the visitor center authorized under subsection (a)
			 is designed—
					(1)to interpret the
			 scenic, biological, natural, historical, scientific, paleontological,
			 recreational, ecological, wilderness, and cultural resource of each of the
			 areas described in that subsection; and
					(2)to serve as an
			 interagency field office for each of the areas described in that
			 subsection.
					(c)Cooperative
			 agreementsThe Secretary may, in a manner consistent with this
			 Act, enter into cooperative agreements with the State, the State of Arizona,
			 and any other appropriate institutions and organizations to carry out the
			 purposes of this section.
				103.Local
			 consultation on energy developmentAs soon as practicable, but not later than 2
			 years, after the date of the enactment of this title, the Secretary, in
			 cooperation with the Virgin Valley Tourism and Economic Advisory Council and
			 any other public or private entities that the Secretary may determine to be
			 appropriate, shall complete a study regarding local renewable energy
			 development in accordance with the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973, and the Clark
			 County Multi-Species Habitat Conservation Plan.
			104.Local airport
			 development extension and multi-species habitat conservation plan
				(a)Extension of
			 purchase authority and withdrawalsSection 3 of Public Law 99–548
			 (100 Stat. 3061, 113 Stat. 1501A–166) is amended—
					(1)in subsection
			 (e)—
						(A)in paragraph
			 (1)(A), by striking For a period of 12 years after the date of the
			 enactment of this Act and inserting Until November 29,
			 2021;
						(B)in paragraph (3),
			 by striking Not later than 10 years after the date of the enactment of
			 this subsection and inserting Not later than November 29,
			 2021; and
						(C)in paragraph (5),
			 by striking the date that is 12 years after the date of the enactment of
			 this subsection and inserting November 29, 2021;
			 and
						(2)in subsection
			 (f)(3), by striking the date that is 12 years after the date of the
			 enactment of this subsection and inserting November 29,
			 2021.
					(b)Implementation
			 of multi-Species habitat conservation plansSection 3(d)(3)(B) of Public Law 99–548
			 (100 Stat. 3061, 116 Stat. 2018) is amended by inserting and
			 implementation after development.
				105.Lake Mead
			 tourism accessNot later than
			 2 years after the date of the enactment of this Act, the Secretary, in
			 consultation with the Virgin Valley Tourism and Economic Advisory Council, as
			 defined in section 107 of this Act, shall implement a plan to provide local
			 boat access to Lake Mead, in accordance with the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973, and
			 the Clark County Multi-Species Habitat Conservation Plan.
			106.Clark County
			 off-road vehicle trail designation
				(a)Study
					(1)In
			 generalNot later than 2 years after the enactment of this Act,
			 the Secretary shall complete a study with a focus on existing, designated
			 routes outside the National Conservation Area established by this Act in
			 accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.), the Endangered Species Act of 1973, and the Clark County
			 Multi-Species Habitat Conservation Plan for an Off-Highway Vehicle Trail
			 (referred to in this section as the Trail).
					(2)Preferred
			 routeBased on the study
			 conducted under paragraph (1), the Secretary, in consultation with the Virgin
			 Valley Tourism and Economic Advisory Council, as defined in section 3 of this
			 Act, and any interested persons, shall identify the preferred route for the
			 Trail.
					(b)Designation of
			 Trail
					(1)In
			 generalSubject to paragraph (2), not later than 1 year after the
			 date on which the study is completed under subsection (a), the Secretary may
			 designate a Trail.
					(2)LimitationsThe
			 Secretary may designate a Trail after determining a route for the Trail that
			 would not have significant negative impacts on wildlife, natural or cultural
			 resources, or traditional uses.
					107.Virgin Valley
			 Tourism and Economic Advisory Council
				(a)EstablishmentNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall establish an advisory council, to be known as the Virgin Valley
			 Tourism and Economic Advisory Council.
				(b)Applicable
			 lawThe Virgin Valley Tourism and Economic Advisory Council shall
			 be subject to the Federal Advisory Committee Act (5 U.S.C. App.).
				(c)Members
					(1)In
			 generalThe Virgin Valley Tourism and Economic Advisory Council
			 shall include 13 members to be appointed by the Secretary, of whom, to the
			 extent practicable—
						(A)4 members shall be
			 appointed after considering the recommendations of the Mesquite, Nevada, City
			 Council;
						(B)1 member shall be
			 appointed after considering the recommendations of the Bun­ker­ville, Nevada,
			 Town Advisory Board;
						(C)1 member shall be
			 appointed after considering the recommendations of the Moapa Valley, Nevada,
			 Town Advisory Board;
						(D)1 member shall be
			 appointed after considering the recommendations of the Moapa, Nevada, Town
			 Advisory Board;
						(E)1 member shall be
			 appointed after considering the recommendations of the Moapa Band of Paiutes
			 Tribal Council; and
						(F)5 at-large members
			 from the County shall be appointed after considering the recommendations of the
			 County Commission.
						(2)RepresentationThe
			 Secretary shall ensure that the membership of the Virgin Valley Tourism and
			 Economic Advisory Council is fairly balanced in terms of the points of view
			 represented and the functions to be performed by the Virgin Valley Tourism and
			 Economic Advisory Council.
					(3)Initial
			 appointmentNot later than 180 days after the date of the
			 enactment of this Act, the Secretary shall appoint the initial members of the
			 Virgin Valley Tourism and Economic Advisory Council in accordance with
			 paragraph (1).
					(d)Duties of the
			 virgin valley tourism and economic advisory councilThe Virgin
			 Valley Tourism and Economic Advisory Council shall advise the Secretary with
			 respect to the preparation and implementation of economic development
			 initiatives.
				(e)CompensationMembers
			 of the Virgin Valley Tourism and Economic Advisory Council shall receive no
			 compensation for serving on the Council.
				(f)Chairperson
					(1)In
			 generalThe Virgin Valley Tourism and Economic Advisory Council
			 shall elect a Chairperson from among its members.
					(2)TermThe
			 term of the Chairperson shall be 3 years.
					(g)Term of
			 members
					(1)In
			 generalThe term of a member of the Virgin Valley Tourism and
			 Economic Advisory Council shall be 3 years.
					(2)SuccessorsNotwithstanding
			 the expiration of a 3-year term of a member of the Virgin Valley Tourism and
			 Economic Advisory Council, a member may continue to serve on the Virgin Valley
			 Tourism and Economic Advisory Council until a successor is appointed.
					(h)Vacancies
					(1)In
			 generalA vacancy on the Virgin Valley Tourism and Economic
			 Advisory Council shall be filled in the same manner in which the original
			 appointment was made.
					(2)Appointment for
			 remainder of termA member appointed to fill a vacancy on the
			 Virgin Valley Tourism and Economic Advisory Council shall serve for the
			 remainder of the term for which the predecessor was appointed.
					IIGold
			 Butte National Conservation Area
			201.Establishment
			 of Gold Butte National Conservation Area
				(a)EstablishmentThere
			 is established the Gold Butte National Conservation Area in the State.
				(b)Area
			 includedThe Conservation Area shall consist of approximately
			 348,515 acres of public land administered by the Bureau of Land Management in
			 the County, as generally depicted on the Map.
				(c)Map and legal
			 description
					(1)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act, the Secretary shall file a map and legal description of the
			 Conservation Area with the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate.
					(2)EffectThe
			 map and legal description prepared under paragraph (1) shall have the same
			 force and effect as if included in this title, except that the Secretary may
			 correct minor errors in the map or legal description.
					(3)Public
			 availabilityA copy of the map and legal description shall be on
			 file and available for public inspection in the appropriate offices of the
			 Bureau of Land Management and the National Park Service.
					202.Management of
			 Conservation Area
				(a)PurposesIn
			 accordance with this title, the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1701 et seq.), and other applicable laws, the Secretary shall manage
			 the Conservation Area in a manner that conserves, protects, and enhances the
			 scenic, biological, natural, historical, scientific, paleontological,
			 recreational, ecological, wilderness, and cultural resources of the
			 Conservation Area.
				(b)Management
			 plan
					(1)Plan
			 requiredNot later than 3 years after the date of the enactment
			 of this Act, the Secretary shall develop a management plan for the long-term
			 protection and management of the Conservation Area.
					(2)ConsultationThe
			 Secretary shall prepare the management plan in consultation with the State,
			 local and tribal government entities, the Advisory Council, and the
			 public.
					(3)RequirementsThe
			 management plan shall—
						(A)describe the
			 appropriate uses and management of the Conservation Area; and
						(B)include a
			 recommendation on interpretive and educational materials regarding the cultural
			 and biological resources of the region within which the Conservation Area is
			 located.
						(4)Incorporation of
			 route designationsThe management plan shall incorporate the
			 decisions in the Route Designations for Selected Areas of Critical
			 Environmental Concern Located in the Northeast Portion of the Las Vegas BLM
			 District Environmental Assessment, NV–052–2006–0433.
					(c)UsesThe
			 Secretary shall allow only such uses of the Conservation Area that the
			 Secretary determines would further the purpose of the Conservation Area
			 described in subsection (a).
				(d)Incorporation of
			 acquired land and interestsAny land or interests in land located
			 within the boundary of the Conservation Area that is acquired by the United
			 States after the date of the enactment of this Act shall become part of the
			 Conservation Area and be managed as provided in subsection (a).
				(e)National
			 landscape conservation systemThe Conservation Area shall be
			 administered as a component of the National Landscape Conservation
			 System.
				(f)Hunting,
			 fishing, and trappingNothing in this title affects the
			 jurisdiction of the State with respect to fish and wildlife, including hunting,
			 fishing, and trapping in the Conservation Area.
				203.General
			 provisions
				(a)No buffer
			 zones
					(1)In
			 generalThe establishment of the Conservation Area shall not
			 create an express or implied protective perimeter or buffer zone around the
			 Conservation Area.
					(2)Private
			 landIf the use of, or conduct of an activity on, private land
			 that shares a boundary with the Conservation Area is consistent with applicable
			 law, nothing in this title concerning the establishment of the Conservation
			 Area prohibits or limits the use or conduct of the activity.
					(b)WithdrawalsSubject
			 to valid existing rights, all public land within the Conservation Area,
			 including any land or interest in land that is acquired by the United States
			 within the Conservation Area after the date of the enactment of this Act, is
			 withdrawn from—
					(1)entry,
			 appropriation or disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
					(c)Special
			 management areas
					(1)In
			 generalThe establishment of the Conservation Area shall not
			 affect the management status of any area within the boundary of the
			 Conservation Area that is protected under the Clark County Multi-Species
			 Habitat Conservation Plan.
					(2)Conflict of
			 lawsIf there is a conflict between the laws applicable to an
			 area described in paragraph (1) and this title, the more restrictive provision
			 shall control.
					204.Virgin Valley
			 water districtNotwithstanding
			 any other provisions of law, the Secretary shall manage the area to allow
			 continued and reasonable use and access by the Virgin Valley Water District,
			 including use of motorized vehicles and equipment, within its rights-of-way, to
			 access, monitor, maintain, and operate water diversions, facilities, and
			 improvements facilitating lawful beneficial use of its existing and future
			 water rights appropriated under applicable State law.
			205.Gold Butte
			 National Conservation Area Advisory Council
				(a)EstablishmentNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall establish an advisory council, to be known as the Gold Butte
			 National Conservation Area Advisory Council.
				(b)DutiesThe
			 Advisory Council shall advise the Secretary with respect to the preparation and
			 implementation of the management plan.
				(c)Applicable
			 lawThe Advisory Council shall be subject to—
					(1)the Federal
			 Advisory Committee Act (5 U.S.C. App.); and
					(2)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
					(d)Members
					(1)In
			 generalThe Advisory Council shall include 13 members to be
			 appointed by the Secretary, of whom, to the extent practicable—
						(A)4 members shall be
			 appointed after considering the recommendations of the Mesquite, Nevada, City
			 Council;
						(B)1 member shall be
			 appointed after considering the recommendations of the Bun­ker­ville, Nevada,
			 Town Advisory Board;
						(C)1 member shall be
			 appointed after considering the recommendations of the Moapa Valley, Nevada,
			 Town Advisory Board;
						(D)1 member shall be
			 appointed after considering the recommendations of the Moapa, Nevada, Town
			 Advisory Board;
						(E)1 member shall be
			 appointed after considering the recommendations of the Moapa Band of Paiutes
			 Tribal Council; and
						(F)5 at-large members
			 from the County shall be appointed after considering the recommendations of the
			 County Commission.
						(2)Special
			 appointment considerationsThe at-large members appointed under
			 paragraph (1)(F) shall have backgrounds that reflect—
						(A)the purposes for
			 which the Conservation Area was established; and
						(B)the interests of
			 persons affected by the planning and management of the Conservation
			 Area.
						(3)RepresentationThe
			 Secretary shall ensure that the membership of the Advisory Council is fairly
			 balanced in terms of the points of view represented and the functions to be
			 performed by the Advisory Council.
					(4)Initial
			 appointmentNot later than 180 days after the date of the
			 enactment of this Act, the Secretary shall appoint the initial members of the
			 Advisory Council in accordance with paragraph (1).
					(e)Duties of the
			 advisory councilThe Advisory Council shall advise the Secretary
			 with respect to the preparation and implementation of the management plan,
			 including budgetary matters relating to the Conservation Area.
				(f)CompensationMembers
			 of the Advisory Council shall receive no compensation for serving on the
			 Advisory Council.
				(g)Chairperson
					(1)In
			 generalThe Advisory Council shall elect a Chairperson from among
			 the members of the Advisory Council.
					(2)TermThe
			 term of the Chairperson shall be 3 years.
					(h)Term of
			 members
					(1)In
			 generalThe term of a member of the Advisory Council shall be 3
			 years.
					(2)SuccessorsNotwithstanding
			 the expiration of a 3-year term of a member of the Advisory Council, a member
			 may continue to serve on the Advisory Council until a successor is
			 appointed.
					(i)Vacancies
					(1)In
			 generalA vacancy on the Advisory Council shall be filled in the
			 same manner in which the original appointment was made.
					(2)Appointment for
			 remainder of termA member appointed to fill a vacancy on the
			 Advisory Council shall serve for the remainder of the term for which the
			 predecessor was appointed.
					(j)TerminationThe
			 Advisory Council shall terminate not later than 3 years after the date on which
			 the final version of the management plan is published.
				IIIDesignation of
			 wilderness areas in Clark County, Nevada
			301.Additions to
			 National Wilderness Preservation System
				(a)AdditionsIn
			 furtherance of the Wilderness Act (16 U.S.C. 1131 et seq.), the following
			 public land administered by the National Park Service or the Bureau of Land
			 Management in the County is designated as wilderness and as components of the
			 National Wilderness Preservation System:
					(1)Virgin peak
			 wildernessCertain public land managed by the Bureau of Land
			 Management, comprising approximately 18,296 acres, as generally depicted on the
			 Map, which shall be known as the Virgin Peak Wilderness.
					(2)Black ridge
			 wildernessCertain public land managed by the Bureau of Land
			 Management, comprising approximately 18,192 acres, as generally depicted on the
			 Map, which shall be known as the Black Ridge Wilderness.
					(3)Bitter ridge
			 north wildernessCertain public land managed by the Bureau of
			 Land Management comprising approximately 15,114 acres, as generally depicted on
			 the Map, which shall be known as the Bitter Ridge North
			 Wilderness.
					(4)Bitter ridge
			 south wildernessCertain public land managed by the Bureau of
			 Land Management, comprising approximately 12,646 acres, as generally depicted
			 on the Map, which shall be known as the Bitter Ridge
			 Wilderness.
					(5)Billy goat peak
			 wildernessCertain public land managed by the Bureau of Land
			 Management, comprising approximately 30,460 acres, as generally depicted on the
			 Map, which shall be known as the Billy Goat Peak
			 Wilderness.
					(6)Million hills
			 wildernessCertain public land managed by the Bureau of Land
			 Management, comprising approximately 24,818 acres, as generally depicted on the
			 Map, which shall be known as the Million Hills Wilderness.
					(7)Lake mead
			 wildernessCertain public land within the Lake Mead National
			 Recreation Area, comprising approximately 102,032 acres, as generally depicted
			 on the Map, which shall be known as the Lake Mead
			 Wilderness.
					(b)National
			 landscape conservation systemThe wilderness areas administered
			 by the Bureau of Land Management shall be administered as components of the
			 National Landscape Conservation System.
				(c)Road
			 offsetThe boundary of any portion of a wilderness area that is
			 bordered by a road shall be at least 100 feet away from the centerline of the
			 road so as not to interfere with public access.
				(d)Lake
			 offsetThe boundary of any portion of a wilderness area that is
			 bordered by Lake Mead or the Colorado River shall be 300 feet inland from the
			 high water line.
				(e)Map and legal
			 description
					(1)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act, the Secretary shall file a map and legal description of each
			 wilderness area with the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate.
					(2)EffectEach
			 map and legal description under paragraph (1) shall have the same force and
			 effect as if included in this title, except that the Secretary may correct
			 clerical and typographical errors in the map or legal description.
					(3)AvailabilityEach
			 map and legal description under paragraph (1) shall be on file and available
			 for public inspection in the appropriate offices of the Bureau of Land
			 Management and the National Park Service.
					302.Administration
				(a)ManagementSubject
			 to valid existing rights, the wilderness areas shall be administered by the
			 Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.),
			 except that—
					(1)any reference in
			 that Act to the effective date of that Act shall be considered to be a
			 reference to the date of the enactment of this Act; and
					(2)any reference in
			 that Act to the Secretary of Agriculture shall be considered to be a reference
			 to the Secretary.
					(b)Incorporation of
			 acquired land and interestsAny land or interest in land within
			 the boundaries of a wilderness area that is acquired by the United States after
			 the date of the enactment of this Act shall be added to, and administered as
			 part of, the wilderness area within which the acquired land or interest is
			 located.
				(c)Water
			 rights
					(1)FindingsCongress
			 finds that—
						(A)the land
			 designated as a wilderness area—
							(i)is
			 within the Mojave Desert;
							(ii)is
			 arid in nature; and
							(iii)includes
			 ephemeral streams;
							(B)the hydrology of
			 the land designated as a wilderness area is locally characterized by complex
			 flow patterns and alluvial fans with impermanent channels;
						(C)the subsurface
			 hydrogeology of the region within which the land designated as a wilderness
			 area is located is characterized by ground water subject to local and regional
			 flow gradients and artesian aquifers;
						(D)the land
			 designated as a wilderness area is generally not suitable for use or
			 development of new water resource facilities;
						(E)there are no
			 actual or proposed water resource facilities and no opportunities for
			 diversion, storage, or other uses of water occurring outside the land
			 designated as a wilderness area that would adversely affect the wilderness or
			 other values of the land; and
						(F)because of the
			 unique nature and hydrology of the desert land designated as a wilderness area
			 and the existence of the Clark County Multi-Species Habitat Conservation Plan,
			 it is possible to provide for proper management and protection of the
			 wilderness, perennial springs, and other values of the land in ways different
			 than the methods used in other laws.
						(2)Statutory
			 construction
						(A)No
			 reservationNothing in this title constitutes an express or
			 implied reservation by the United States of any water or water rights with
			 respect to the land designated as a wilderness area.
						(B)State
			 rightsNothing in this title affects any water rights in the
			 State existing on the date of the enactment of this Act, including any water
			 rights held by the United States.
						(C)No
			 precedentNothing in this subsection establishes a precedent with
			 regard to any future wilderness designations.
						(D)No effect on
			 compactsNothing in this title limits, alters, modifies, or
			 amends any of the interstate compacts or equitable apportionment decrees that
			 apportion water among and between the State and other States.
						(3)Nevada water
			 lawThe Secretary shall follow the procedural and substantive
			 requirements of State law in order to obtain and hold any water rights not in
			 existence on the date of the enactment of this Act with respect to the land
			 designated as a wilderness area.
					(4)New
			 projects
						(A)Definition
							(i)In
			 generalIn this paragraph, the term water resource
			 facility means irrigation and pumping facilities, reservoirs, water
			 conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower
			 projects, and transmission and other ancillary facilities, and other water
			 diversion, storage, and carriage structures.
							(ii)ExclusionIn
			 this paragraph, the term water resource facility does not include
			 wildlife guzzlers.
							(B)No licenses or
			 permitsExcept as otherwise provided in this title, on and after
			 the date of the enactment of this Act, neither the President nor any other
			 officer, employee, or agent of the United States shall fund, assist, authorize,
			 or issue a license or permit for the development of any new water resource
			 facility within the land designated as a wilderness area.
						(d)WithdrawalSubject
			 to valid existing rights, any Federal land within the wilderness areas,
			 including any land or interest in land that is acquired by the United States
			 within the Conservation Area after the date of the enactment of this Act, is
			 withdrawn from—
					(1)entry,
			 appropriation, or disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
					303.Adjacent
			 management
				(a)No buffer
			 zonesCongress does not intend for the designation of land as
			 wilderness areas to lead to the creation of protective perimeters or buffer
			 zones around the wilderness areas.
				(b)Nonwilderness
			 activitiesThe fact that nonwilderness activities or uses can be
			 seen or heard from areas within a wilderness area shall not preclude the
			 conduct of those activities or uses outside the boundary of the wilderness
			 area.
				304.Military, law
			 enforcement, and emergency overflightsNothing in this Act restricts or
			 precludes—
				(1)low-level
			 overflights of military, law enforcement, or emergency medical services
			 aircraft over the area designated as wilderness by this Act, including
			 military, law enforcement, or emergency medical services overflights that can
			 be seen or heard within the wilderness area;
				(2)flight testing and
			 evaluation; or
				(3)the designation or
			 creation of new units of special use airspace, or the establishment of
			 military, law enforcement, or emergency medical services flight training
			 routes, over the wilderness area.
				305.Release of
			 wilderness study areas
				(a)FindingCongress
			 finds that, for the purposes of section 603 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1782), the Bureau of Land Management land in
			 any portion of the wilderness study areas located within the Conservation Area
			 not designated as a wilderness area has been adequately studied for wilderness
			 designation.
				(b)ReleaseAny
			 Bureau of Land Management land described in subsection (a) that is not
			 designated as a wilderness area—
					(1)is no longer
			 subject to section 603(c) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1782(c));
					(2)shall be managed
			 in accordance with—
						(A)the land
			 management plans adopted under section 202 of that Act (43 U.S.C. 1712);
			 and
						(B)cooperative
			 conservation agreements in existence on the date of the enactment of this Act;
			 and
						(3)shall be subject
			 to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
					306.Native American
			 cultural and religious usesNothing in this title diminishes—
				(1)the rights of any Indian tribe; or
				(2)tribal rights regarding access to Federal
			 land for tribal activities, including spiritual, cultural, and traditional
			 food-gathering activities.
				307.Wildlife,
			 wildfire, insect, and disease management; data collection
				(a)In
			 generalIn accordance with section 4(d)(7) of the Wilderness Act
			 (16 U.S.C. 1133(d)(7)), nothing in this title affects or diminishes the
			 jurisdiction of the State with respect to fish and wildlife management,
			 including the regulation of hunting, fishing, and trapping, in the wilderness
			 areas.
				(b)Management
			 activities
					(1)In
			 generalIn furtherance of the purposes and principles of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), management activities to maintain or
			 restore fish and wildlife populations and the habitats to support the
			 populations may be carried out within the wilderness areas, if the
			 activities—
						(A)are consistent
			 with relevant wilderness management plans; and
						(B)are carried out in
			 accordance with appropriate policies, such as those set forth in Appendix B of
			 House Report 101–405.
						(2)Use of motorized
			 vehiclesThe management activities under paragraph (1) may
			 include the occasional and temporary use of motorized vehicles, if the use, as
			 determined by the Secretary, would—
						(A)promote healthy,
			 viable, and more naturally distributed wildlife populations that would enhance
			 wilderness values; and
						(B)accomplish the
			 purposes described in subparagraph (A) with the minimum impact necessary to
			 reasonably accomplish the task.
						(c)Existing
			 activitiesConsistent with section 4(d)(1) of the Wilderness Act
			 (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies such as
			 those set forth in Appendix B of House Report 101–405, the State may continue
			 to use aircraft (including helicopters) to survey, capture, transplant,
			 monitor, and provide water for wildlife populations, including bighorn sheep,
			 and feral stock, horses, and burros.
				(d)Wildlife water
			 development projectsSubject to subsection (f), the Secretary
			 shall authorize structures and facilities, including existing structures and
			 facilities, for wildlife water development projects, including guzzlers, in the
			 wilderness areas if—
					(1)the structures and
			 facilities will, as determined by the Secretary, enhance wilderness values by
			 promoting healthy, viable and more naturally distributed wildlife populations;
			 and
					(2)the visual impacts
			 of the structures and facilities on the wilderness areas can reasonably be
			 minimized.
					(e)Hunting,
			 fishing, and trapping
					(1)In
			 generalThe Secretary may designate, by regulation, areas in
			 which, and establish periods during which, for reasons of public safety,
			 administration, or compliance with applicable laws, no hunting, fishing, or
			 trapping will be permitted in the wilderness areas.
					(2)ConsultationExcept
			 in emergencies, the Secretary shall consult with the appropriate State agency
			 before promulgating regulations under paragraph (1).
					(f)Cooperative
			 agreementThe State, including a designee of the State, may
			 conduct wildlife management activities in the wilderness areas—
					(1)in accordance with
			 the terms and conditions specified in the cooperative agreement between the
			 Secretary and the State entitled Memorandum of Understanding between the
			 Bureau of Land Management and the Nevada Department of Wildlife Supplement No.
			 9 and signed November and December 2003, including any amendments to the
			 cooperative agreement agreed to by the Secretary and the State; and
					(2)subject to all
			 applicable laws (including regulations).
					(g)Wildfire,
			 insect, and disease management
					(1)In
			 generalIn accordance with section 4(d)(1) of the Wilderness Act
			 (16 U.S.C. 1133(d)(1)), the Secretary may take such measures in each wilderness
			 area as the Secretary determines to be necessary for the control of fire,
			 insects, and diseases (including, as the Secretary determines to be
			 appropriate, the coordination of the activities with a State or local
			 agency).
					(2)EffectNothing
			 in this Act precludes a Federal, State, or local agency from conducting
			 wildfire management operations (including operations using aircraft or
			 mechanized equipment) in accordance with section 4(d)(1) of the Wilderness Act
			 (16 U.S.C. 1133(d)(1)).
					(h)Data
			 collectionSubject to such terms and conditions as the Secretary
			 may require, nothing in this title precludes the installation and maintenance
			 of hydrologic, meteorologic, or climatological collection devices in the
			 wilderness areas if the facilities and access to the facilities are essential
			 to flood warning, flood control, and water reservoir operation
			 activities.
				308.National Park
			 System landTo the extent any
			 of the provisions of this title are in conflict with laws (including
			 regulations) or management policies applicable to Federal land within the Lake
			 Mead National Recreation Area designated as a wilderness area, the laws
			 (including regulations) or policies shall control.
			IVGeneral
			 provisions
			401.Termination of
			 withdrawal of Bureau of Land Management land
				(a)Termination of
			 withdrawalThe withdrawal of the parcels of Bureau of Land
			 Management land described in subsection (b) for use by the Bureau of
			 Reclamation is terminated.
				(b)Description of
			 landThe parcels of land referred to in subsection (a) consist of
			 the Bureau of Land Management land identified on the Map as Transfer from
			 BOR to BLM.
				(c)Map and legal
			 description
					(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall finalize the legal description of the land
			 reverting to the Bureau of Land Management under subsection (a).
					(2)Minor
			 errorsThe Secretary may correct any minor error in—
						(A)the Map; or
						(B)the legal
			 description.
						(3)AvailabilityThe
			 Map and legal description shall be on file and available for public inspection
			 in the appropriate offices of the Bureau of Land Management and the Bureau of
			 Reclamation.
					402.Relationship to
			 Clark County Multi-Species Habitat Conservation Plan
				(a)Amendment to
			 PlanThe Secretary shall
			 credit, on an acre-for-acre basis, approximately 124,000 acres of multiple use
			 lands being conserved under this Act toward the development of additional
			 non-Federal land within the County through an amendment to the Clark County
			 Multi-Species Habitat Conservation Plan.
				(b)Conservation
			 management areasThe Secretary shall credit the Conservation Area
			 and the wilderness areas as Conservation Management Areas, as may be required
			 by the Clark County Multi-Species Habitat Conservation Plan (including
			 amendments to the plan).
				(c)Conservation
			 management areasNothing in this Act otherwise limits, alters,
			 modifies, or amends the Clark County Multi-Species Habitat Conservation Plan
			 with respect to the Conservation Area and the wilderness areas, including the
			 specific management actions contained in the Clark County Multi-Species Habitat
			 Conservation Plan for the conservation of perennial springs.
				(d)Management
			 planIn developing the management plan, to the extent consistent
			 with this section, the Secretary may incorporate any provision of the Clark
			 County Multi-Species Habitat Conservation Plan.
				403.Motorized
			 vehicles
				(a)In
			 generalThe use of motorized vehicles shall be permitted on
			 designated routes.
				(b)ExceptionsIn
			 cases which motorized vehicles are required to respond to an emergency, or for
			 administrative purposes, the use of vehicles shall be permitted beyond
			 designated routes.
				(c)NoticeThe
			 Secretary shall provide information to the public regarding any designated
			 routes that are open, have been rerouted, or are temporarily closed
			 through—
					(1)use of appropriate
			 signage within the Conservation Area; and
					(2)the distribution
			 of maps, safety education materials, law enforcement, and other information
			 considered to be appropriate by the Secretary.
					(d)No effect on
			 non-Federal land or interests in non-Federal landNothing in this
			 section affects ownership, management, or other rights relating to non-Federal
			 land or interests in non-Federal land.
				(e)Map on
			 fileThe Secretary shall keep a current map on file at the
			 appropriate offices of the Bureau of Land Management.
				
